ORDER
PER CURIAM.
Defendant, Jose Jackson, appeals from the judgment entered upon a jury verdict convicting him of second degree murder in violation of section 565.021, RSMo 2000, and armed criminal action in violation of section 571.015, RSMo 2000. He contends the trial court plainly erred in sustaining two objections to his closing argument.
Having reviewed the briefs of the parties and the record on appeal, we conclude no manifest injustice or miscarriage of justice resulted from the admission of this evidence. Rule 30.20. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).